Citation Nr: 1703543	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for mental illness for the purpose of establishing eligibility for treatment only, under the provisions of 38 U.S.C.A. § 1702.    

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to an increased rating for a service-connected right ankle fracture.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 (denying service connection for headaches), May 2011 (denying an increased evaluation for a service-connected right ankle disability), and June 2013 (denying service connection for sleep apnea, depression, and mental illness for the purpose of treatment) rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).   

The Board notes that an August 2015 rating decision denied service connection for posttraumatic stress disorder (PTSD) for which the Veteran filed a February 2016 notice of disagreement.  While PTSD and depression are both psychiatric disorders the Board finds these claims to be separate and distinct.  The Veteran's June 2012 claim for depression specifically referenced depression only.  Moreover, the Veteran's attorney submitted a September 2016 appellate brief which addressed the issue of entitlement to service connection for depression and did not include a discussion of the Veteran's pending claim for entitlement to service connection for PTSD.  Moreover, it appears the RO is still completing development on the Veteran's PTSD claim as a Statement of the Case has not been issued.  As such, the Board does not have jurisdiction over the issue of entitlement to service connection for PTSD and the issues are as noted on the cover page.  

The issues of entitlement to service connection for sleep apnea, depression, and for mental illness for the purpose of establishing eligibility for treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to service connection for migraine headaches is requested.

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim of entitlement to an increased evaluation for a right ankle disability is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim for entitlement to an increased evaluation for a service-connected right ankle disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of his claims for entitlement to service connection for migraine headaches and for an increased evaluation of his service-connected right ankle disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for migraine headaches and an increased rating for a service-connected right ankle disability and they are dismissed.


ORDER

The appeal seeking service connection for migraine headaches is dismissed. 

The appeal seeking an increased evaluation for a service-connected right ankle disability is dismissed.  


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea.  A VA examination has not been provided, however, the Veteran submitted an August 2015 VA sleep apnea disability benefits questionnaire (DBQ) completed by a private physician.  The private physician noted the Veteran was diagnosed with obstructive sleep apnea (OSA) in May 2012 and concluded "I feel it is as likely as not that his use of prescription pain medication used to treat service connected physical impairments aided in the development of and permanently aggravates his OSA."  The physician's rationale was that the Veteran takes hydrocodone which can cause abnormal wake ventilator responses and therefore sleep apnea.   

The private physician also concluded that the Veteran's depression aided in the development of and aggravated his OSA.  The physician noted that the Veteran felt anxious when wearing his CPAP machine which caused him to continue to have day time fatigue.  The physician also noted that scientific literature has found a link between psychological disabilities and sleep impairment.

The Board finds the August 2015 private opinion to be inadequate.  The private physician seemingly based their opinion on a nexus between the Veteran's use of hydrocodone and his sleep apnea.  However, the Veteran's claims file does not contain evidence indicating he is prescribed hydrocodone.  Specifically, in a 2014 SSA record the Veteran provided a list of the medications he was currently taking which did not include hydrocodone.  As such, it is unclear if the private physician is reviewing records which are currently not associated with the Veteran's claims file or a offered the opinion based on a mistake of fact.  The Board also finds the August 2015 physician's opinion inadequate as to a nexus between the Veteran's OSA and depression.  While the treatment provider broadly noted that psychiatric disorders can be associated with OSA he did not provide an adequate rationale specific to the Veteran's depression and sleep apnea.  

Therefore, the Veteran's claim for entitlement to service connection for sleep apnea must be remanded in order to obtain any outstanding treatment records and a VA examination.  

The Veteran is also seeking service connection for depression.  The Veteran was provided with an August 2015 VA psychiatric examination.  The examiner found that the Veteran provided an inconsistent report of symptoms and suspected the Veteran of malingering.  As such the examiner found that it was impossible to determine an accurate diagnosis.  The Veteran also submitted an August 2015 VA DBQ completed by a private physician.  The physician found the Veteran carried a diagnosis of major depressive disorder recurrent, moderate.  The treatment provider concluded that the Veteran's service-connected disabilities more likely that not caused his major depressive disorder.  

As the August 2015 VA examiner and August 2015 private physician came to opposite conclusions regarding the Veteran's diagnosis without addressing the other opinion, a new VA examination and opinion must be obtained which reconciles the two opinions.  

Additionally, as the Veteran's claim for service connection for mental illness for the purpose of establishing eligibility for treatment is inextricably intertwined with his claim for service connection for depression, it must be deferred until further development is completed. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for sleep apnea or a psychiatric disability since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2, arrange for the Veteran to undergo an appropriate VA examination for his sleep apnea.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is etiologically related to his active service.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is caused by or aggravated by any of the Veteran's service-connected disabilities (radiculopathy of the right lower extremity; Graves' disease; carpal tunnel syndrome of bilateral upper extremities; hypertension; low back strain; cervical strain; left ankle; and a right ankle fracture). 

The examiner should consider and discuss as necessary the August 2015 sleep apnea DBQ indicating that the Veteran's use of hydrocodone caused and aggravated his sleep apnea.  

The examiner is informed that here aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is caused by or aggravated by his depression?

The examiner should consider and discuss as necessary the August 2015 sleep apnea DBQ indicating that the Veteran has anxiety when using his CPAP machine and that scientific literature has found a link between psychiatric disabilities and sleep apnea.  

The examiner is informed that here aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

4.  After completion of the above arrange for the Veteran to undergo an appropriate VA examination for his depression.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify all currently diagnosed psychiatric disabilities. 

The examiner should consider and discuss as necessary the following:

i.  The Veteran's VA treatment records noting diagnoses of, to include but not limited to, adjustment disorder with depression,  history of depression not otherwise specified, anxiety not otherwise specified, depression not otherwise specified, and adjustment disorder with mixed anxiety.  

ii.  The August 2015 VA examiners findings that the Veteran provided an inconsistent report of symptoms and is suspected of malingering.

iii.  The August 2015 DBQ noting a diagnosis of major depressive disorder. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disability is etiologically related to the Veteran's active service.  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disability is caused by or aggravated by any of the Veteran's service-connected disabilities (radiculopathy of the right lower extremity; Graves' disease; carpal tunnel syndrome of bilateral upper extremities; hypertension; low back strain; cervical strain; left ankle; and a right ankle fracture).

The examiner should consider and discuss as necessary the August 2015 DBQ indicating the Veteran's painful service-connected disabilities are causally related to his depression. 

The examiner is informed that here aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

5.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


